     Case 1:18-cr-00364-PGG Document 452 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                         ORDER

KEVIN WHIDBEE,                                           18 Cr. 364 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The violation of supervised release hearing currently scheduled for June

18, 2021 will take place on Tuesday, June 22, 2021, at 2:30 p.m. in Courtroom 705 of

the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

Dated: New York, New York
       June 16, 2021
                                           SO ORDERED.


                                           __________________________
                                           Paul G. Gardephe
                                           United States District Judge
